DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

a) Claims 169-171 and 183 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12-14 and 17-18 of U.S. Patent 11,106,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the removal of the limitations “the reconstructing and displaying being executed such that each of the synthetic views has a respective view origin corresponding to a respective virtual camera location, wherein the respective view origins are positioned such that the respective virtual camera locations coincide with respective locations of the user’s left and right eyes” renders claims 169-170 and 187-188 as broadened and obvious variants of claims 1, 12, 13 and 17-18 of U.S. Patent 11,106,275.  

b) Claims 169, 187 and 188 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 17-18 and 20-22 of U.S. Patent 10,551,913. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 169, 187 and 188 of the present application are an obvious variants of claims 1, 15, 17-18 and 20-22 of U.S. Patent 10,551,913.  For example, claim 169 of the present application discloses “capturing images of the remote scene, the capturing comprising utilizing at least two cameras each having a view of the remote scene; executing a feature correspondence function by detecting common features between corresponding images captured by the respective cameras and measuring a relative distance in image space between the common features, to generate disparity values, wherein the feature correspondence function utilizes a disparity histogram-based method of integrating data and determining correspondence; generating a data representation, representative of the captured images and the corresponding disparity values; reconstructing a synthetic view of the remote scene, based on the representation; and displaying the synthetic view to the first user on a display screen used by the first user; the capturing, detecting, generating, reconstructing and displaying being executed such that; (a) the user is provided the visual impression of looking through his display screen as a physical window to the remote scene, and (b) the user is provided an immersive visual experience of the remote scene”.  Similarly, claim 1 of the patented claims disclose “capturing images of the remote scene, the capturing comprising utilizing at least two cameras, each having a view of the remote scene; executing a scene feature correspondence function by detecting common features between corresponding images of the remote scene captured by the respective cameras and measuring a relative distance in image space between the common features, to generate disparity values for common features between corresponding images of the remote scene; generating a scene data representation based on the disparity values and pixel data from the at least two cameras, the scene data representation being representative of (1) the captured images of the remote scene, (2) the remote scene, and (3) the corresponding disparity values; reconstructing a synthetic view of the remote scene, based on the scene data representation and based on the disparity values and pixel data on which the scene data representation is based; and displaying the synthetic view to the user on a display screen used by the user; the capturing, detecting, generating, reconstructing and displaying being executed such that: (a) the user is provided the visual impression of looking through his display screen as a physical window to the remote scene, and (b) the user is provided an immersive visual experience of the remote scene”.	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness, nonobviousness.

Claims 169, 183, 187 and 188 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Smith (US 2013/0321564 A1) in view of He (US 10,154,243 B2).

Consider claims 169, 187 and 188, Smith discloses a video communication method that enables a user to view a remote scene in a manner that gives the user a visual impression of being present with respect to the remote scene (abstract, fig.1-12, paragraph 27: "in person" communications experience, paragraph 37: The experience of 'being there', paragraph 78), the method comprising: 
[claim 187: a display screen for use by the user (abstract); a digital processing resource comprising at least one digital processor (paragraph 40)]
[claim 188: a program product comprising digital processor-executable program instructions stored on a non-transitory digital processor-readable medium (paragraph 46)]
capturing images of the remote scene (fig.4 step 400), the capturing comprising utilizing at least two cameras each having a view of the remote scene (fig.1, fig.5+6 and paragraph 52-59: each camera pod 500 having cameras 510+520);
executing a feature correspondence function by detecting common features between corresponding images captured by the respective cameras and measuring a relative distance in image space between the common features, to generate disparity values (paragraph 54 "In other embodiments the distance may be found be performing an RGB depth calculation using stereo pairs of RGB camera": this implies a stereo matching, i.e. a feature correspondence to generate depth/disparity values); 
generating a data representation, representative of the captured images and the corresponding disparity values (fig.4 step 410, fig.7 paragraph 61: geometric proxy constitutes a data representation); 
reconstructing a synthetic view of the remote scene, based on the representation (fig.3 item 220, fig.4 steps 430-470, paragraph 32 "rendering and providing a virtual view as if the camera was positioned from the perspective of where the viewer is looking"); and 
displaying the synthetic view to the first user on a display screen used by the first user (fig.1, fig.10-12); 
the capturing, detecting, generating, reconstructing and displaying being executed such that: 
(a) the user is provided the visual impression of looking through his display screen as a physical window to the remote scene (fig.10-12, paragraph 27: "in person" communications experience, paragraph 37: The experience of 'being there', paragraph 78), and 
(b) the user is provided an immersive visual experience of the remote scene (abstract, fig.1-12, paragraph 27: "in person" communications experience, paragraph 37: The experience of 'being there', paragraph 78).
Smith fails to specifically disclose the feature correspondence function utilizes a disparity histogram-based method of integrating data and determining correspondence.
In related art, He discloses feature correspondence function utilizes a disparity histogram-based method (see disparity histogram estimator in figure 7) of integrating data and determining correspondence.  (col 12, line 61 to col. 13, line 13; The disparity values for 3D contents may be pre-computed by the content provider and delivered to disparity histogram estimator 61 as metadata or as ancillary information along with the 3D video contents. Disparity histogram estimator 61 may also compute the disparity values for the video contents when delivered. )
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of He into the teachings of Smith to effectively avoid discomfort when viewing the associated video content for the user.

Consider claim 183, Smith, as modified by He, discloses the claimed invention wherein the feature correspondence function comprises evaluating and combining vertical- and horizontal-axis correspondence information.  (He: figure 4A and col. 7, lines 50-63)



Claims 170-171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of He and in further view of Woodfill (US 2013/0101160 A1).

Consider claim 170, Smith, as modified by He, discloses a disparity histogram-based method but fails to disclose the disparity histogram indicating the relative probability of a given disparity value being correct for a given pixel.
In related art, Woodfill discloses indicating the relative probability of a given disparity value being correct for a given pixel.  (paragraph 296; Another check used in the exemplary program relates to the confidence value generated by the interest operator. A low value resulting from the interest operation represents little texture (or uniform texture) in the intensity images (and hence the scene) and accordingly, the probability of a valid correlation match is relatively low. A high value resulting from this interest operation means that a great deal of texture is evident in the intensity images, and hence the probability of a valid correlation match is relatively high. When the confidence value is low, the intensity of the image 1 neighborhood is uniform, and cannot be matched with confidence against image 2.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Woodfill into the teachings of Smith and He to effectively rectify the images. This is done on each intensity image separately so that the epipolar constraint lines of stereo correspondence are also scan lines in the image. This is useful if camera alignment may be improper, or if lens distortion may warp each image.

Consider claim 171, Smith, as modified by He and Woodfill, discloses the claimed invention wherein the disparity histogram functions as a Probability Density Function (PDF) of disparity for the given pixel, in which higher values indicate a higher probability of the corresponding disparity range being valid for the given pixel.  (paragraph 296-297; A threshold is used to decide when a disparity value has a high enough confidence.)

Allowable Subject Matter
Claims 172-182 and 184-186 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art Directed to State of Art
Anchyshkin (US 2009/0116695 A1) discloses a method for processing digital media is described. In one example embodiment, the method may include detecting an unknown object in a video frame, receiving inputs representing probable identities of the unknown object in the video frame from various sources, and associating each input with the unknown object detected in the video frame. The received inputs may be processed, compared with reference data and, based on the comparison, probable identities of the object associated with the input derived. The method may further include retrieving a likelihood of the input to match the unknown object from historical data and producing weights corresponding to the inputs, fusing the inputs and the relative weight associated with each input, and identifying the unknown object based on a comparison of the weighted distances from the unknown identify to a reference identity. The relative weights are chosen from the historical data to maximize correct recognition rate based on the history of recognitions and manual verification results.

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665